Exhibit 10.143



November 5, 2012


Endo Health Solutions Inc.
100 Endo Boulevard
Chadds Ford, Pennsylvania


Dear Sirs/Madams:


At your request, we have read the description included in your Quarterly Report
on Form 10-Q to the Securities and Exchange Commission for the quarter ended
September 30, 2012, of the facts relating to the change in the annual goodwill
impairment testing date under ASC 350 - Intangibles, Goodwill and Other, from
January 1 to October 1. We believe, on the basis of the facts so set forth and
other information furnished to us by appropriate officials of Endo Health
Solutions Inc. (the “Company”), that the accounting change described in your
Form 10-Q is to an alternative accounting principle that is preferable under the
circumstances.


We have not audited any consolidated financial statements of the Company and its
consolidated subsidiaries as of any date or for any period subsequent to
December 31, 2011. Therefore, we are unable to express, and we do not express,
an opinion on the facts set forth in the above-mentioned Form 10-Q, on the
related information furnished to us by officials of the Company, or on the
financial position, results of operations, or cash flows of Endo Health
Solutions Inc. and its consolidated subsidiaries as of any date or for any
period subsequent to December 31, 2011.


Yours truly,
/s/ Deloitte & Touche LLP
Philadelphia, Pennsylvania


